Citation Nr: 0124227	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  00-20 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a left knee meniscectomy, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied a rating higher than 20 
percent for residuals of a left knee meniscectomy.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected residuals of a left knee 
meniscectomy are manifested by symptomatology including left 
knee enlargement, instability and laxity, causing mobility 
dysfunction requiring use of a brace and which is 
sufficiently severe as to constitute severe disability and to 
render the veteran a candidate for a total knee arthroplasty.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for residuals of a 
left knee meniscectomy have been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 1155, 5107 (West 1991); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.159 and 3.326(a); 38 C.F.R. Part 4, including § 4.71a, 
Diagnostic Code 5257 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to a higher evaluation for 
service-connected residuals of a left knee meniscectomy 
because the disorder is more disabling than contemplated by 
the current 20 percent disability rating.

The Board finds that VA has met its duty to assist the 
veteran to develop this claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  During the pendency of the 
appeal the RO has provided the veteran with a Statement of 
the Case (SOC) and a Supplemental SOC including notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The RO verified the veteran's 
service and obtained and associated with the claims file, to 
the extent possible, pertinent records including service 
medical records (SMRs), private and VA medical records, 
including reports of VA examinations during the pendency of 
this matter, and other records, if any, which the veteran 
identified as pertinent to the claim.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000). 
Evaluation of a disability entails matching a veteran's 
demonstrated symptomatology to criteria provided by the 
appropriate DC, then assigning the most closely corresponding 
rating.  38 C.F.R. § 4.7.  In a claim involving a rating 
assigned contemporaneously to a grant of service connection, 
the facts of a particular case may require assignment of 
separate disability ratings for separate time periods.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Otherwise, as is the case here, the current level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran was service connected for residuals of a left 
knee meniscectomy by a March 1976 rating decision which also 
assigned a 10 disability rating pursuant to DC 5259.  In July 
2000 the RO recharacterized the veteran's left knee disorder 
to constitute both residuals of a left knee meniscectomy, 
rated as 20 percent disabling under DC 5257, and left knee 
arthritis, rated as 10 percent disabling.  The arthritis 
rating is not at issue in this appeal.  Under 38 C.F.R. § 
4.71a, DC 5257 (2000), a 30 percent rating is warranted for a 
knee impairment characterized by severe recurrent subluxation 
or lateral instability; a 20 percent rating is warranted for 
moderate recurrent subluxation or lateral instability and; a 
10 percent rating is warranted for slight recurrent 
subluxation or lateral instability.

The record includes a substantial body of postservice medical 
evidence pertaining to the veteran's left knee.  This 
evidence includes VA and private examination, evaluation and 
treatment records from February 1976 to June 1993.  More 
recent medical evidence includes a report of a March 2000 VA 
joints examination and VA treatment records from November 
1998 to February 2000.  The veteran informed a VA examiner in 
March 2000 that her left knee had not been "right" since 
in-service cartilage repair in 1975.  She complained of left 
knee pain, swelling, mobility dysfunction, weakness, 
stiffness and lack of endurance.  She also reported that she 
was a candidate for knee replacement, that she once was 
subjected to cortisone shots every three months, and that the 
knee felt as if it "gives way."  The examiner noted that 
the veteran wore corrective shoes and a left knee brace, and 
that the circumference of her left knee was 1.5cm larger than 
the right knee.  Findings also included positive McMurray and 
Lachman tests, moderate instability, inability to walk on 
tiptoes or heels and a limp when walking flat-footed.  The VA 
treatment records confirm the veteran's reported need for a 
total knee arthroplasty, as well as left knee pain, 
instability, marked laxity and her need for a knee brace and 
for cortisone treatments.

In consideration of the foregoing, the Board finds that the 
evidence supports a 30 percent rating for the veteran's left 
knee disorder.  There is objective evidence that the 
veteran's left knee disorder is manifested by symptomatology 
including left knee enlargement, instability and laxity 
causing mobility dysfunction requiring use of a brace.  The 
veteran's knee is sufficiently disabled as to render her a 
candidate for a total knee arthroplasty.  The Board finds 
these symptoms sufficient to constitute severe disability as 
contemplated by DC 5257.  No higher rating is available under 
another DC because there is no diagnosis for ankylosis (DC 
5256), or sufficient limitation of extension (DC 5261) or 
nonunion of the tibia and fibula (DC5262).

Review of the totality of findings of the veteran's latest 
examinations discloses no evidence of functional loss due to 
pain in excess of that already contemplated by the codes.  
Therefore, consideration of pain as evidence of functional 
loss does not support assignment of a higher evaluation.  
Moreover, the 30 percent evaluation assigned by this decision 
constitutes the highest schedular rating available under the 
applicable DC and contemplates the additional, pain-induced 
functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2001); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

In addition to consideration of the veteran's claim under 
38 C.F.R., Parts 3 and 4, as discussed, the Board also 
reviewed the record to determine whether extra-schedular 
consideration is appropriate.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 592-593 (1991).  The evidence, however, does 
not show the veteran's disability to be so exceptional or 
unusual--with marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria--
as to render application of schedular standards impractical.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A 30 percent rating for residuals of a left knee meniscectomy 
is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

